FILED
                            NOT FOR PUBLICATION                             OCT 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GERARDO CASTILLO,                                No.   14-16341

               Petitioner-Appellant,             D.C. No. 3:13-cv-00704-LRH

 v.                                              MEMORANDUM*

LEGRAND and NEVADA ATTORNEY
GENERAL,

               Respondents-Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                          Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Nevada state prisoner Gerardo Castillo appeals from the district court’s

judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253. We review de novo a dismissal for failure to exhaust, see


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Rhoades v. Henry, 638 F.3d 1027, 1034 (9th Cir. 2010), and we vacate and

remand.

      Castillo contends that the district court erred in dismissing his habeas

petition as unexhausted because it had discretion to stay the proceedings. After the

district court dismissed Castillo’s petition, this court held in Mena v. Long, 813

F.3d 907, 912 (9th Cir. 2016), that a “district court has the discretion to stay and

hold in abeyance fully unexhausted petitions under the circumstances set forth in

Rhines [v. Weber, 544 U.S. 269 (2005)].” We, therefore, vacate and remand for the

district court to determine in the first instance whether Castillo is entitled to a stay

and for any further proceedings.

      Castillo’s request for judicial notice of state court records is granted.

      VACATED and REMANDED.




                                            2                                 14-16341